Citation Nr: 0935314	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from September May 1943 to 
December 1945.  The Department of Veterans Affairs (VA) has 
deemed him incompetent and "FNB Lansing" has been appointed 
legal custodian and payee for his benefits.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied a 
compensable evaluation for the Veteran's bilateral hearing 
loss.  The Veteran appealed the July 2005 rating decision, 
and in a subsequent rating decision dated in May 2007, the RO 
increased this evaluation to 60 percent effective from 
September 7, 2000.  Nevertheless, the Veteran has continued 
his appeal, and the case was referred to the Board for 
appellate review.  Indeed, applicable law mandates that when 
a veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

Records show that the Veteran was scheduled to appear at a 
videoconference hearing before the Board at the RO in August 
2009, but he failed to report to that hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Throughout the pendency of this appeal, the Veteran has 
had bilateral hearing loss manifested by no greater than 
level IX hearing acuity in both ears.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
bilateral hearing loss have not been met. § 1155 (West 2002); 
38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for an increased-compensation claim section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments." Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with fully adequate notice prior to the 
initial decision in July 2005.  Nevertheless, the RO did send 
the Veteran letters in April 2005, March 2006, and February 
2009, which did inform him about the evidence necessary to 
substantiate his claim and the division of responsibilities 
in obtaining the evidence.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim. Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for an increased 
evaluation.  Specifically, the April 2005 letter indicated 
that the evidence must show that his service-connected 
condition has gotten worse.  It was noted that he could 
submit evidence showing that his service-connected disorder 
had increased in severity.  The letter explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The April 2005 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  In addition, the 
February 2009 letter provided the Veteran with the applicable 
rating criteria.  Furthermore, the May 2007 statement of the 
case (SOC), which also contained the pertinent rating 
criteria, and the March 2009 supplemental statement of the 
case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 and February 2009 
letters indicated that a disability rating can be changed 
when there are changes in the condition.  The letters stated 
that a rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2006 and February 2009 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
April 2005 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The March 2006 and February 2009 letters further 
listed examples of evidence, which included information about 
on-going treatment, Social Security Administration 
determinations, statements from employers, and lay statements 
from people who have witnessed how the disability symptoms 
affect him.

In addition, the April 2005 letter advised the Veteran of his 
and VA's respective obligations for obtaining different types 
of evidence and informed him of the specific types of 
evidence he could submit, which would be pertinent to his 
claim.  He was also informed that it was his responsibility 
to ensure that all VA receives all requested records that are 
not in the possession of a Federal department or agency

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case, as the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  The Veteran's 
service treatment records as well as all identified and 
available treatment records, including his VA medical 
records, have been obtained an associated with the claims 
file.  

For increased evaluation claims, the duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  In this case, the Veteran was afforded VA 
examinations in January 2007 and February 2009.  To that end, 
when VA undertakes to provide a VA examination, it must 
ensure that the examination is adequate. See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the 
Board notes that the January 2007 VA examiner did not have 
the Veteran's claims for review when conducting examination.  
Nonetheless, the Board finds that the examination report 
contains sufficient findings in which to properly evaluate 
the appellant's service-connected bilateral hearing loss and 
is thus deemed adequate for rating purposes. See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, 
the January 2009 VA examination is more than adequate, as it 
is predicated on a full reading of the claims file and 
available treatment records as well as on a physical 
examination and contains the finding necessary to evaluate 
the Veteran's bilateral hearing loss under the applicable 
rating criteria.

Moreover, during the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised 
to include a discussion of the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.  

In this case, the January 2007 and February 2009 examination 
worksheets included questions regarding the affect of the 
appellant's hearing problems on his occupation and daily 
life.  The January 2007 report shows that the appellant's 
greatest difficulty was conversing with more than one person.  
In terms of his occupation, this report notes that the 
appellant was a poor historian due to his dementia and was 
unable to relay if he was ever employed.  The February 2009 
examination report also indicates that the appellant usually 
broke his amplication devices due to his dementia and could 
not communicate without these devices.  Thus, these 
examination reports include information concerning how the 
appellant's hearing loss affected his daily functioning to 
the extent possible.  

Moreover, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  There have been 
no allegations of any prejudice caused by a deficiency in the 
examinations here.  While the appellant's son did assert in 
the June 2007 substantive appeal that VA audiological 
findings (presumably in January 2007) were incorrect due to 
the appellant's dementia and findings on a prior evaluation 
in 2004, there are no similar allegations with respect to a 
subsequent VA examination performed in February 2009.  
Moreover, throughout the course of this appeal, the appellant 
has been represented by a veterans' service organization, and 
there are no allegations of prejudice in any of the documents 
submitted.  There is also no objective evidence indicating 
that there has been a material worsening in the severity of 
the appellant's hearing loss since he was last examined.  
Indeed, as is discussed below, the objective evidence 
suggests an improvement in the appellant's hearing loss 
disability when comparing audiological findings in February 
2009 to the findings in January 2007. See 38 C.F.R. § 
3.327(a) (2008).  

In further regard to VA's duty to assist the appellant in the 
development of his claim, the appellant was provided with the 
opportunity to attend a Board hearing, but he did not report 
for a scheduled videoconference hearing in August 2009.  He 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim decided herein and that adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.


II.  Facts

In a December 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from September 7, 2000.  
In March 2005, the Veteran filed a new claim for an increased 
evaluation for his service-connected bilateral hearing loss.  
However, the July 2005 rating decision currently on appeal 
denied that claim noting that the Veteran had been unable to 
report to a VA audiological examination that he had been 
scheduled to attend in July 2005.  The Veteran filed a notice 
of disagreement with that decision, and in a May 2007 rating 
decision, the RO increased the evaluation for the Veteran's 
bilateral hearing loss to 60 percent effective from September 
7, 2000.  

An April 2005 VA audiology progress note indicates that the 
Veteran's left hearing aid was broken.


In December 2005, the Veteran's son, on behalf of the 
Veteran, asserted that the Veteran's hearing loss was 
"profound" and "well in excess of the guidelines stated."  
He enclosed VA audiological findings from August 2004, which 
documented the Veteran's pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65

80
LEFT
55
60
65
80
85

Speech audiometry revealed a speech recognition ability of 72 
percent in the right ear and 84 percent in the left ear.

In January 2007, the Veteran was afforded a VA audiological 
examination, which found him to have pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
90
100
105
LEFT
80
75
90
95
105

The average pure tone threshold was 93 decibels in the right 
ear and 91 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 44 percent in the 
right ear and 56 percent in the left ear.  The examiner also 
commented that pure tone testing showed a severe to profound 
sensorineural hearing loss with poor word recognition ability 
bilaterally.

The June 2007 substantive appeal contains the assertion that 
the VA audiological findings (presumably in January 2007) 
were incorrect due to the Veteran's dementia and earlier VA 
audiological findings in 2004.  There was also a request for 
a new VA audiological examination. 

The Veteran was afforded another VA examination in February 
2009 at which time his pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
90
95
LEFT
65
75
80
95
100

The average puretone threshold was 81 decibels in the right 
ear and 88 decibels in the left ear, and speech audiometry 
testing revealed a speech recognition ability of 80 percent 
in the right ear and 64 percent in the left ear.  The 
examiner also noted that the Veteran's hearing levels had 
improved over the test in 2007.  


III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, 
the Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2008).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2008).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2008).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2008).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2008).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2008).

In this case, the January 2007 VA audiology examination 
findings show that the Veteran's average pure tone threshold 
at 1,000, 2,000, 3,000, and 4,000 Hertz was 93 decibels in 
the right ear and 91 decibels in the left ear.  His 
recognition ability was 44 percent in the right ear and 56 
percent in the left ear.  Under Table VI, those audiological 
findings correspond to level IX hearing in the right ear and 
level VIII hearing in the left ear. 38 C.F.R. § 4.85, Table 
VI (2008).  Under Table VII, these levels yield a 50 percent 
evaluation. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  
However, the Veteran has an exceptional pattern of hearing 
impairment, as his puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, and thus, his bilateral hearing loss 
must be considered under Table VIa. See 4.86(a).  Under Table 
VIa, the January 2007 audiological findings correspond to 
level IX for the right and left ears.  When those values are 
applied to Table VII, it is apparent that a 60 percent 
disability evaluation appropriately reflects the severity of 
the Veteran's bilateral hearing loss.  

Applying the same mechanical process to the January 2009 VA 
audiology examination findings, it appears that there has 
been improvement in the Veteran's hearing, which was 
specifically noted by the examiner.  The average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 81 
decibels in the right ear and 88 decibels in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 64 percent in the left ear.  Under Table VI, the 
audiological findings correspond to level V hearing in the 
right ear and level VIII hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI (2008).  Under Table VII, these levels yield 
a 30 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).  However, under Table VIa for exceptional 
patterns of hearing impairment, the audiological findings 
correspond to level VII for the right ear and level VIII for 
the left ear.  Under Table VII, these levels yield a 40 
percent rating. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).  Thus, these recent findings do not show that the 
Veteran has met the criteria for an evaluation in excess of 
60 percent for his bilateral hearing loss.   

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
bilateral hearing loss are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  As there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 
111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
237 (1996).

Based on the foregoing, the Veteran's bilateral hearing loss 
does not warrant an evaluation in excess of 60 percent for 
any period throughout the pendency of this appeal.  As the 
preponderance of the evidence is against an increased 
evaluation, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 60 percent for bilateral hearing 
loss is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


